Order filed July 27, 2022




                                      In The

                     Fourteenth Court of Appeals
                                   ____________

                              NO. 14-22-00466-CV
                                ____________

              IN THE INTEREST OF A.L.T AKA A.T, A CHILD


                    On Appeal from the 315th District Court
                             Harris County, Texas
                     Trial Court Cause No. 2018-004475JA


                                     ORDER
       The notice of appeal in this case was filed June 21, 2022. The clerk
responsible for preparing the record notified this court that appellant has not made
payment for the record. No evidence that appellant has established indigence has
been filed. See Tex. R. Civ. P. 145. On July 5, 2022, this court notified appellant
that the appeal was subject to dismissal unless appellant filed a response with proof
of payment for the record. No response was filed. Therefore, the court issues the
following order.
      Appellant is ordered to demonstrate to this court on or before August 5,
2022, that arrangements have been made to pay for the clerk’s record. See Tex. R.
App. P. 35.3(c). If appellant fails to do so, the appeal is subject to dismissal
without further notice for want of prosecution. See Tex. R. App. P. 37.3(b).



                                  PER CURIAM



Panel Consists of Justices Bourliot, Hassan and Wilson.